1 F.3d 1251NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.
Otto CERNY, Plaintiff-Appellant,v.Knut KVISTAD, Condit Manufacturing Company, Inc., and WarrenCondit, Defendants-Appellees.
No. 93-1245.
United States Court of Appeals, Federal Circuit.
April 13, 1993.

TRANSFERRED.
ON MOTION
RADER, Circuit Judge.

ORDER

1
Knut Kvistad et al. move to have Otto Cerny's appeal transferred to the United States Court of Appeals for the Seventh Circuit.  Cerny has not filed a response.


2
This is an appeal from a district court's summary judgment that Knut Kvistad et al. did not appropriate Cerny's trade secrets.  Knut Kvistad et al. state that although Cerny filed a notice of appeal directed to the United States Court of Appeals for the Seventh Circuit, the district court clerk forwarded Cerny's appeal to this court.  Upon review of the district court's judgment, it appears that this appeal is not within the court's jurisdiction pursuant to 28 U.S.C. Sec. 1295(a)(1) and that transfer to the United States Court of Appeals for the Seventh Circuit is appropriate.


3
Accordingly,

IT IS ORDERED THAT:

4
(1) Absent an objection from Cerny, the Clerk is directed to transfer this case to the United States Court of Appeals for the Seventh Circuit in 10 days.


5
(2) Each side shall bear its own costs.